DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. Examiner rejected claims 181-186, 188-192, 195 under 35 U.S.C. § 103 as being unpatentable over U.S. Pub. No. 2016/0253560 to Tokutake ("Tokutake"), and further in view of U.S. Pub. No. 2015/0084984 to Tomii et al. ("Tomii").  With respect to the pending independent claim 181, Applicant argues that the combination of references fails to teach, “automatically causing a real-time presentation of a forward path image to be presented on a display of the mobile device.”  
Claim 181 requires, in relevant part: in response to both (1) the first indication (that the mobile communications device is in forward motion) and (2) the second indication (that an image sensor in the mobile device is oriented for image capture), then (3) automatically causing a real-time presentation of a forward path image to be presented.  Essentially, if conditions (1) and (2) are met then (3) is performed.  Tokutake teaches that when conditions (1) and (2) are met then (3) is performed (see paragraph 4 below for detailed citations and explanation).  The difference between Tokutake and the present claim 181, and thus the need for the secondary reference, is that in Tokutake, (1) and (2) are together and are not separate indications.  In Tokutake, either: both (1) and (2) are detected and the conditions met and thus (3) is performed, or (1) and (2) are not detected and the conditions are not met and (3) is not performed. 

 Because of this distinction, the secondary reference Tomii is relied on to show that it is well known in the art that the condition (2) is a condition that can be separately detected and separately indicated.  It is well known in the art that a sensor may sense that the mobile device is oriented for image capture and in response to such sensing that the mobile device is oriented for image capture to automatically display images. Tomii teaches this, as explained in the rejection.    
Tokutake teaches that when conditions (1) and (2) are met then (3) is performed.  At the start of Figure 3, the conditions (1) and (2) are detected and it is determined by step S3 of Figure 3 whether the conditions (1) and (2) are met.  Referring to the start of the flow chart of Figure 3, paragraph [0050] teaches that “[i]f the user is in a walking or running state …while holding the electronic device…”  The first half of this quotation (if the user is in a walking or running state) corresponds to (1) and the second half of this quotation (while holding the electronic device) corresponds to (2). Thus, by step S3 if “running” is determined that means that conditions (1) and (2) are met: the user is in a running state while holding the electronic device.  Tokutake explicitly teaches in paragraph [0050] that the determination of a walking or running state must be “while holding the electronic device” and further paragraph [0052] illustrates “how the electronic device 100 is held or used by a user in a static, walking, or running state.”  Further, …the electronic device 100 has a camera 109 position to view a user’s front-while holding the electronic device (“the mobile device is oriented for image capture”).  The entire purpose is to display the front approaching surround when a non-static state is detected.  The teaching of Tokutake is explicit with regard to what is being detected: the device’s sensor is detecting that a user is holding the image capture device, (the device is “oriented for image capture”) such as in Figure 4, while moving.  All of the teaching and the examples show that the display result (the result in step S5 in Figure 3) is to display a forward path image, and that the display performed in step S5 of Figure 3 can only occur only when the device is oriented for image capture.  Tokutake’s explicit teaching shows that detection of the user holding the device is important and recognized, as display of forward-facing images is not possible when the image capture device is moving yet in a person’s pocket or backpack, for example.  
In Figure 3 step S5, the device displays the full camera through image.  This is (3), or “automatically causing a real-time presentation of a forward path image to be presented…”  Thus, Tokutake teaches that when specifically conditions (1) and (2) are met, although Tokutake lumps (1) and (2) together, then (3) is performed.  To address the difference between Tokutake’s (1) and (2) being treated together as opposed to the claim language which treats them separately, then Tomii is used to show that a device may detect only and separately whether the device is oriented for image capture and then base automatic image display on the detection result.  
5.	Applicant argues on page 6 of Applicant’s remarks that, “[i]t cannot simply be assumed to exist and/or obvious because two unrelated patent applications with .  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 181-186, 188-192, 195 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0253560 to Tokutake (“Tokutake”), and further in view of U.S. Pub. No. 2015/0084984 to Tomii et al. (“Tomii”).
egarding claim 181, Tokutake teaches a computer-readable medium configured for use in a mobile communications device, the computer-readable medium containing instructions that when executed by a processor cause the processor to perform steps (see paragraph [0033] regarding a controller 110 configured to execute instructions stored in memory 150 or other non-transitory computer readable medium), comprising: 
receiving from at least one sensor in the mobile communications device a first indication that the mobile communications device is in forward motion (Figure 2 shows that the controller, via the control line, receives data from the motion sensor 108; see also paragraph [0047] regarding the motion sensor 108, and paragraph [0049] and Figure 3 teaches it is determined whether the user with the device is walking or running, which is forward motion, by using detection data from the motion sensor); 
receiving from the at least one sensor in the mobile communications device a second indication that an image sensor in the mobile device is oriented for image capture (paragraph [0050] teaches that the controller determines whether “the user is in a walking or running state…while holding the electronic device…”  Further, Figure 4 illustrates a user holding an electronic device, and paragraph [0044] even teaches that the controller may detect which hand (left or right hand) is holding the electronic device).  Thus, Tokutake assumes that when, for example, a running state is detected, that the user is holding the device in an orientation for image capture—like the orientation in Figure 4, and thus real-time capture and display are performed.  Since Tokutake assumes that the orientation of the mobile device is an orientation for image capturing, and does not provide a separate indication for said orientation, other prior art addressing this limitation will be discussed below.
 in response to both the first indication and the second indication, automatically causing a real-time presentation of a forward path image to be presented on a display of the mobile device (Tokutake teaches in paragraph [0054] that when it is determined that the user is in a running state, then the display panel 120 displays a real-time moving image captured by the camera section 109). In the case of Tokutake, when the first indication is met (i.e. forward motion) then the second indication is also met (the image taking orientation is assumed as addressed above), and thus real-time display of the forward path image is presented.  
Tokutake assumes that the camera’s orientation is ready for image capture, however it is well known in the prior art that a device may first check if the camera’s orientation is ready for image capture and once it is then capture may occur automatically in response to an orientation-ready indication. Tomii teaches using an orientation sensor to detect the orientation of a device and carrying out image capturing depending on the detection result of the orientation sensor. The system may automatically capture images depending on the orientation of a device (see paragraph [0134]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake with that of Tomii to separately sense and indicate to the controller that the image sensor is oriented for 
 	Regarding claim 182, Tokutake in view of Tomii teach the computer-readable medium of claim 181, Tokutake further teaches wherein the instructions further comprising, during the real-time presentation of the forward path image, displaying additional non-image information on the display (in at least one state of detecting forward motion, the device displays additional non-image information on a partial part of the screen, see Figure 3 step S4). 
 	Regarding claim 183, Tokutake in view of Tomii teach the computer-readable medium of claim 181, Tokutake teaches wherein the at least one sensor includes an accelerometer, and the first indication includes a measure relating to acceleration (paragraph [0047] discloses that the motion sensor 108 may include for example an accelerometer to detect acceleration; paragraph [0062] teaches detecting the acceleration to indicate walking or running). 
 	Regarding claim 184, Tokutake in view of Tomii teach the computer-readable medium of claim 181, wherein the first indication is a velocity of between about 2 km/h and 35 km/h measured for a predetermined period of time.  Tokutake teaches, as a non-limiting example that velocities of approximately 2 miles per hour can be set to represent a walking state, or 10 miles per hour for a running state, etc., which are within the claimed range.  

 	Regarding claim 186, Tokutake in view of Tomii teach the computer-readable medium of claim 181, Tomii teaches that an orientation sensor can be a three-axis acceleration sensor or gyro sensor, which includes detecting tilt angle (see paragraph [0049]), but does not specifically teach that the tilt angle is between about 0° and about 45° relative to a surface on which a user of the mobile communications device walks.  One of ordinary skill in the art would realize that the specific tilt angle range would be set to focus on the area useful to the user in the particular application of the user device.  The purpose of the cited prior art is to alert the user to potential objects or danger in the user’s upcoming path, and thus it would be obvious to set the tilt angle between about 0° and about 45° relative to a surface on which a user with the device walks.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii with the tilt range to aid the user by alerting her to potential obstructions in her upcoming path, especially while on foot.  
paragraph [0102] teaches that the device detects a walking state based on acceleration meeting a first threshold level.  Paragraph [0053] teaches that when the user is in a static state an image 10, see Figure 1, is displayed which does not utilize the camera, but when the walking state is detected then the image 22 is displayed by capturing real-time images using the camera 109). 
 	Regarding claim 189, Tokutake in view of Tomii teach the computer-readable medium of claim 181, but are silent on the instructions are configured to cause automatic capture when a tilt angle of the mobile device is within a predetermined range. Given that Tomii teaches a gyro or accelerometer sensor with three axis position direction capable of detecting tilt angle and Tokutake teaches automatic capture and display of real-time image when a predetermined threshold of a detected parameter is reached, one of ordinary skill in the art would realize that another threshold of a second detected parameter, tilt angle, may be set.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii to set a second threshold for automatic capture involving the second parameter, tilt angle that is sensed.  This would allow the user to receive real time moving image data when the user’s movement indicate a situation necessitating such data.  
see paragraph [0053]).  It would thus be obvious that when the static state is again detected from a moving state then the image 10 would again be displayed and the need for image capturing would cease.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii to cease automatic image capture when the velocity of the device falls beneath the threshold to indicate that the user is in a static state, thus aiding in conserving battery life when the need for capture and display of real time image data is not necessary.    
 	Regarding claim 191, Tokutake in view of Tomii teaches the computer-readable medium of claim 181, but is silent on the instructions are configured to cease automatic image capture when a velocity of the device is detected to exceed a predetermined threshold. 
	Given the teaching of Tokutake to set image capturing according to detected velocity of the device, as in paragraph [0053], it would be obvious to include the option of further ceasing image capture in another instance where the velocity indicates that there is no longer a need for real-time image capture and display.  Tokutake 
 	Regarding claim 192, Tokutake in view of Tomii teaches the computer-readable medium of claim 181, but are silent on wherein the instructions are configured to allow a user to select predetermined thresholds for image capture, the predetermined thresholds including at least one of velocity and mobile device orientation. 
	Tokutake teaches different velocity thresholds that indicate walking (2mph, for example), or running (10 mph, for example, see paragraph [0063]).  Since the velocity that constitutes walking, or the velocity that constitutes running, varies between different people, it would be obvious that the system would allow the user to select the velocity threshold so that the particular user’s walk versus run may be accurately detected.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii to allow the user to select predetermined thresholds for image capture so that the particular user’s movement can cause appropriate automatic image capturing with a higher degree of accuracy.   
paragraph [0053] teaches that the displayed image 22 is a real-time moving image, thus it is multiple frames of images to comprise the real-time moving image). 
8.	Claims 187 is rejected under 35 U.S.C. 103 as being unpatentable over Tokutake in view of Tomii, further in view of U.S. Pub. No. 2014/0268517 to Moon et al. (“Moon”).
 	Regarding claim 187. The computer-readable medium of claim 181, but are silent on the at least one sensor includes a proximity sensor, and the wherein the second indication is reflective of whether the at least one image sensor is unobstructed. 
	The prior art teaches a variety of types of sensors to sense the environment of an imaging device to aid in optimal image capture.  Moon teaches using a proximity sensor to detect when a cover is closed, and thus would obstruct the camera 104 (see Figure 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii further in view of Moon to use a proximity sensor to sense whether the image sensor is obstructed as to avoid image capture when the image sensor is obstructed.  
9.	Claims 193 is rejected under 35 U.S.C. 103 as being unpatentable over Tokutake in view of Tomii, further in view of U.S. Pat. No. 9,983,722 to Yi et al. (“Yi”).  
Regarding claim 193, Tokutake in view of Tomii teach the computer-readable medium of claim 181, causing automatic real-time presentation of the forward path image to be presented on the display of the mobile device in response to the first and second indication, as addressed above, but are silent as to further include detecting whether the display is active, and automatically causing the real-time presentation of the forward path image in response to a combination of a detection of an active display and in response to both the first indication and the second indication. 
	Yi teaches a display that may be in an active state or inactive state, where the device senses the state based on at least touch input by the user.  Only in the active state is the display area turned on and the device enabled to output visual information on the display (see column 22 lines 9-13).  It would be obvious to cause automatic real-time presentation of the forward path image when the display is active, in addition to the first and second indication being present.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii further in view of Yi to further detect whether the display is active in addition to the first and second indication being present to automatically cause real-time presentation of the forward path image to conserve power by not displaying images when it is likely the user does not intend to look at the display (i.e. when the user does not set the screen to an active state).  
10.	Claims 194 is rejected under 35 U.S.C. 103 as being unpatentable over Tokutake in view of Tomii, further in view of U.S. Pub. No. 2016/0295113 to Iqbal (“Iqbal”).
Regarding claim 194, Tokutake in view of Tomii teach the computer-readable medium of claim 181, but does not teach wherein the instructions further include determining whether a battery status of the mobile communications device is higher than a predefined threshold, and automatically causing the real-time presentation of the forward path image to be presented on the display of the mobile device in response to a combination of a determination that the battery status is higher than the predefined threshold and in response to both the first indication and the second indication. 
	Iqbal teaches a smart image capture device that aims to save battery power.  The device checks the battery status (see Figure 2 Step 230) and determines whether the current battery level is higher than a threshold (step 232).  If it is determined that the battery level is higher than the threshold then in response, the live preview image may be displayed on the device (step 240).  One of ordinary skill in the art would realize that another indication, in addition to the first and second indication, may be that of checking the battery level.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tokutake in view of Tomii with that of Iqbal to additionally check whether a battery status is higher than a threshold along with the first and second indication prior to displaying the real-time captured image.  Battery life would be more effectively conserved by foregoing display of live images when the battery level is detected to be low.  
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697